 

sims

AFR 1 5 zms
IN THE UNITED sTATEs DIs'rRIcT CoURT C'?,';;,?c?_o'§‘§;§:iai‘;“"
PoR THE DISTRICT oF MoNTANA eurmgs
BILLINGS DIvIsIoN
UNITED sTATEs oF AMERICA,

Plaintiff,
vs.

MANUEL PAZ SANCHEZ, JR. aka
Manuel Sanchez Paz, Jr. ,

Defendant.

 

 

CR 18-03 -BLG-SPW

OPINION AND ORDER

Before the Court is Defendant Manuel Paz Sanchez, Jr.’s motion to suppress

evidence seized from his rental vehicle. (Doc. 58). For the following reasons,

Sanchez’s motion is denied.

I. Facts

On the morning of December 12, 2017, Montana Highway Patrol Trooper

Barry Kilpela was heading eastbound on Interstate 90 when he came upon a car

following about two car lengths behind a semi-truck trailer. Kilpela testified that

he estimated the semi was traveling somewhere between 65 and 70 miles per hour.

The posted speed limit in the area was 65 miles per hour for trucks and 80 miles

per hour for cars. As Kilpela passed the car and the semi-trailer, he noticed that
the car was still traveling very closely behind the semi. For approximately two
miles, Kilpela watched in his rearview mirror to see if the car would pass the trailer
as he had. When it did not, Kilpela pulled into a median and picked a stationary
spot from which he could determine if the car was still traveling too closely behind
the semi. As the semi passed the stationary spot he had picked, Kilpela counted
one second before the car passed the same spot. Based on his training, Kilpela
testified that he believed a three-second delay between the semi and the car would
have been a reasonable distance.

Kilpela pulled Sanchez over for following the semi too closely. (Doc. 62-1
at 1). When Kilpela approached the car and explained why he had stopped
Sanchez, Sanchez agreed that he was following the semi too closely but did not
pass or exit the interstate because he did not want Kilpela to think he was avoiding
him. When Kilpela asked for the car registration, Sanchez provided him with the
rental contract for the car. Kilpela noticed that the car had been rented out of
Sacramento, California, and was already due back. He also noticed a blanket and a
pillow in the back seat of the car. (Ia'. at 2). Kilpela testified that these facts raised
his suspicion because he knew that a lot of drug trafficking originated ii'om

Sacramento and he knew that rental cars were often used for drug trafficking

because of their reliability and because the trafficker does not risk his own car
being seized in the event of an arrest.

Kilpela asked Sanchez to accompany him to the patrol car while Kilpela
filled out a traffic warning. While Kilpela looked over Sanchez’s rental contract,
Sanchez told Kilpela that he had been visiting family in Idaho for three days but
was on his way to Bismarck, North Dakota, to catch a flight back to Sacramento.
(Id. at 2). He told Kilpela that his wife wanted him horne right away and had
found a cheap flight out of North Dakota to Sacramento. Task Force Officer
Sonny Smith and Sergeant Troy Muri arrived on the scene. Smith approached
Sanchez’s window and asked Sanchez where he had stayed the night prior.
Sanchez replied that he had visited “Yogi Bear” in Yellowstone National Park.
(Id.)

Kilpela testified that he found it implausible that Sanchez had rented the car
in Sacramento, traveled to Idaho to visit family for three days, ovemighted in his
car in Yellowstone National Park and stayed in a motel all since the car had been
rented, just 72 hours prior. Kilpela also thought it was odd that Sanchez would
drive from Idaho to Bismarck to save money and catch a flight home, considering
it likely would have been cheaper and faster to fly or drive from Idaho to
Sacramento. (Doc. 62-1 at 2). When Sanchez was asked if he had any criminal

history, Sanchez responded that he had been arrested for “accessory to 187.” 187

is law enforcement code for murder. Considering this information all together,
Kilpela began to suspect Sanchez was involved in major criminal activity. (Id.).

Kilpela returned the rental papers to Sanchez and issued him a warning for
Following Too Closely. (Id.-) Kilpela asked Sanchez if he was carrying any drugs
or illegal items in the car. Sanchez said no. Kilpela asked Sanchez if he would
consent to a vehicle search. Sanchez agreed verbally and in writing.

Kilpela stayed in the patrol car with Sanchez as Smith and Muri began the
search. Muri began searching the trunk and Smith began searching the front seat
and console. Smith found a tire repair kit in the front seat. Kilpela testified that
this was unusual for someone with a rental car because renters typically do not
repair rental car tires. Muri removed the spare tire from the trunk. Kilpela, Smith
and Muri each picked up the spare tire and all agreed that it was heavier than most
spare tires. Kilpela testified that he also noticed that the tire exhibited irregularities
when he bounced it on the ground. (Doc. 62-1 at 2).

Kilpela deployed his drug dog, Mika, around the car. Mika showed alert
behavior on the trunk area. When presented with the spare tire, she showed
distinct alert behavior by scratching and biting at the tire and then she sat down,

, indicating the odor of narcotics Was coming from the spare tire, (Ia’.; Doc. 63 at

8:29:30-33).

Next, Kilpela performed an “echo test” of the spare tire using a stethoscope
and a mallet. His test results indicated that some object was inside the tire, Based
on the outcome of this test, Kilpela believed that there was obstruction of the
airspace within the tire and that narcotics were likely inside. (Doc. 62-1 at 2).

Smith explained law enforcement’s suspicions to Sanchez that narcotics
were contained in the tire. Smith asked for Sanchez’s consent to drive the car to a
tire shop and have the tire shop take the tire off its rim, so they could look inside.
Sanchez consented to these actions. (Doc. 63 at 8:33:54-8:34:09). Smith drove the
» rental car to a nearby tire shop. When the tire Was removed f`rom the rim, Smith
and Kilpela discovered just over eight pounds of methamphetamine inside. (Doc.
62-1 at 3).

II. Discussion

Sanchez makes three arguments in support of suppression: (l) the stop was
Without reasonable suspicion; (2) the stop was unconstitutionally prolonged
beyond the scope of issuing a traffic citation; and (3) the scope of Sanchez’s
consent to the search was exceeded by the removal of the tire f`rom its rim,

l. Kilpela had reasonable suspicion that Sanchez was following the
semi-truck too closely.

To stop a vehicle, police must have a reasonable suspicion supported by
articulable facts that criminal activity may be afoot. United States v. Lopez-Soto,

205 F.3d llOl, 1104-05 (9th Cir. 2000). Reasonable suspicion requires “a
5

particularized and objective basis for suspecting the particular person stopped of
criminal activity.” Unitea’ States v. Cortez, 449 U.S. 411, 417-18 (1981). In the
context of stopping a vehicle, an officer’s reasonable suspicion that a traffic
Violation occurred Will suffice. Um`ted States v. Willis, 431 F.3d 709, 715 (9th Cir.
2005)

Sanchez argues that Kilpela did not have a legitimate justification for pulling
him over: “the stop in this case does not have as required underpinnings any
articulable facts that [Sanchez] was following a tractor-trailer unit too closely or
unsafely.” (Doc. 58-1 at 3).

The Montana statute for following too closely states:

The driver of a motor vehicle may not follow another vehicle more closely

than is reasonable and prudent, having due regard for the speed of the

vehicles and the traffic upon and the condition of the roadway.

Mont. Code Ann. § 61-8-329(1). Kilpela’s report states that Sanchez was less than
one second behind the semi. (Doc. 62-1 at 1). Based on his observation, he felt
this was an unsafe distance. United Staz‘es v. Miranda-Guerena, 445 F.3d 1233,
1237 (9th Cir. 2006) (holding that personal observation of traffic violations gives
rise to reasonable suspicion permitting a traffic stop). Sanchez apparently agreed
that he was following too closely, because he admitted as much to Kilpela during
the stop. (Doc. 62-1 at 1). The Court finds that Kilpela had reasonable suspicion

to believe Sanchez had committed the traffic violation of following too closely.

2. The stop was not unconstitutionally prolonged because Sanchez
consented to the search immediately after the traffic stop ended.

If a person is stopped for violating the traffic code, the stop may not be
prolonged beyond the time reasonably required to complete the mission of the stop.
Rodriguez v. Um'ted States, 135 S.Ct. 1609, 1614 (2015) (citing Illinoz`s v. Caballes,
543 U.S. 405, 407 (2005)). Because addressing the infraction is the purpose of the
stop, it may “last no longer than is necessary to effectuate that purpose.” Id. at 1614.
Authority for the stop ends when tasks tied to the traffic infraction are, or reasonably
should have been, completed. ]a’. Such tasks typically include checking the driver’s
license, determining whether there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of insurance Id. at 1615. In
addition, passengers may be ordered to exit the vehicle, asked to produce ID, and
questioned about travel. Unz'ted States v. Betancourz‘, 277 Fed.Appx.708 (9th Cir.
2008); United States v. Williams, 419 F.3d 1029, 1031 (9th Cir. 2005).

An initially legal traffic stop may become illegal if inquiries into matters
unrelated to the justification for the stop unreasonably prolong it. United States v.
Turvin, 517 F.3d 1097, 1103-04 (9th Cir. 2008). However, as long as the stop is not

unreasonably extended, officers may ask questions unrelated to the purpose of the

stop, even without reasonable suspicion for the questions. United States v. Mendez,
476 F.3d 1077, 1081 (9th Cir. 2007).

Sanchez contends Kilpela stopped the vehicle for following too closely and
unconstitutionally prolonged the stop beyond that purpose. Sanchez is incorrect
Kilpela obtained Sanchez’s license and rental contract, Kilpela’s suspicions were
aroused by the fact that Sanchez was coming from Sacramento, in a rental car, and
had a blanket and pillow to apparently sleep in the car. Kilpela’s suspicions were
heightened after he questioned Sanchez about where he was going. Kilpela noticed
discrepancies in Sanchez’s story and that the rental car was due in Sacramento, but
Sanchez was heading to North Dakota. All these questions and tasks were
appropriate to the stop, Rodriguez, 135 S.Ct. at 1615. Sanchez’s responses to
Kilpela’s inquires raised Kilpela’s suspicion that Sanchez was involved in drug
trafficking

Fourteen minutes elapsed from the time Kilpela stopped Sanchez to the point
he asked for consent to search. (See Doc. 63 at 8:08-8:22, Kilpela in-car video).
Immediately after issuing Sanchez the traffic warning, Kilpela asked for, and
received, valid consent from Sanchez to search the car. Sanchez provided both
verbal consent and signed a consent to search form. (Doc. 62-1; 62-4). Sanchez has
not provided any evidence that he was coerced, or his consent was somehow

involuntary. No evidence suggests that Kilpela’s conduct was coercive: Kilpela did

not draw his gun, use force, or handcuff Sanchez. Kilpela did not imply that he had
the authority to search with or without Sanchez’s consent. Sanchez voluntarily
consented, and, at no point did Sanchez object to the duration of the search or ask
that the search end. See Uniz‘ea' States v. Cannon, 29 F.3d 472, 477 (9th Cir. 1994)
(holding that “[f]ailure to object to the continuation of a vehicle search after giving
general consent to search is properly considered as an indication that the search was
Within the scope of the initial consent.”).

It appears from the videotape and courtroom testimony that the duration of
the stop fell well within the time-period found to be reasonable in this circuit, see
Turvin, 517 F.3d at 1101 (holding an ordinary traffic stop could reasonably take 14
minutes). Also, more importantly, the duration of the stop was entirely justified by
“the ordinary inquiries incident to such a stop,” considering the conflicting
information Sanchez provided. Illinoz's, 543 U.S. at 408. Accordingly, the Court
rejects Sanchez’s challenge to the duration of his stop,

3. Sanchez consented to Kilpela’s search of the tire, so the scope of
his consent was not exceeded by the removal of the tire from its
rlm.

Sanchez contends that law enforcement exceeded the scope of consent given

by removing the spare tire and transporting it and him to the tire shop, removing

the tire from the rim and inspecting its contents. (Doc. 58-1 at 6). The government

argues that because Sanchez consented to these actions the search did not exceed
the scope of his consent. (Doc. 62 at 14). The Court agrees with the government

“The standard for measuring the scope of a suspect’s consent under the
Fourth Amendment is that of ‘objective’ reasonableness-what would the typical
reasonable person have understood by the exchange between the officer and the
suspect?” Florida v. Jz'meno, 500 U.S. 248, 251 (1991). Courts should consider
the whole factual context of the search When deciding whether it exceeded the
scope of consent. Unitea’ Sz‘ates v. Russell, 664 F.3d 1279, 1282 (9th Cir. 2012).
The permissible scope is generally defined by its expressed object. Jimeno, 500
U.S. at 251. When somebody consents to the search of a car, that consent is
construed broadly to include the search of containers contained within the car, Id.
As the Supreme Court recognized, “[c]ontraband goods rarely are strewn across
the trunk or floor of a car.” Id. (quoting Um’ted States v. Ross, 456 U.S. 798, 820
(1982)). Therefore, when somebody consents to a search of their car for
contraband, he should expect the officers to search compartments and containers
Within the car. This includes the interior of the car, the glove box, and the trunk.
Cannon, 29 F.3d at 477.

F or example, in United States v. Mc Weeney, an officer stopped a car for a
reason unrelated to the ultimate charge. 454 F.3d 1030, 1032 (9th Cir. 2006).

After the passengers denied having anything that “they were not supposed to

10

have,” the officer asked them “if they minded if he looked in the car.” Id.
(modifications omitted). The passengers consented. Id. at 1032-33. After
examining the passenger compartment, the officer opened the trunk. Id. at 1033.
The officer noticed that the trunk’s carpet was loose. Id. He pulled the carpet back
and found an illegally-possessed handgun. Ia’.

The Court found the officer did not exceed the defendant’s general consent
by searching the trunk. Id. at 1034. The Court found that a reasonable person
would understand that the officer would look for weapons and narcotics Ia’. at
1035. With that knowledge, “the reasonable person would expect him to search
the trunk and look under loose carpet.” Id.

The Ninth Circuit reached a similar result in Unitea' States v. Gutierrez-
Mederos, 965 F.2d 800 (9th Cir. 1992). In Gutierrez-Mederos, an officer stopped
the defendant for an improper lane change. Id. at 802. The officer asked if any
drugs or weapons were in the car, to which the defendant answered negatively. Id.
The defendant consented to a search. Id. The officer removed keys from the
hatchback lock and used them to open a side compartment panel inside the
hatchback area. Ia'. Inside the compartment, the officer noticed a loose cardboard

divider. Ia’. The officer pulled the divider away and discovered drugs and guns.

Id.

11

The Court found that the search did not exceed the scope of consent. Id. at
803. The defendant knew that the officer Was looking for guns and drugs, and
therefore gave consent for the officer to search any area that could contain
contraband ld. at 803-04. A reasonable person would expect the officer to look
inside the compartments. Id. at 804.

Like Mc Weeney and Gutz'errez-Mederos, Sanchez understood that law
enforcement intended to search for drugs. Kilpela told Sanchez he suspected
Sanchez of drug trafficking and asked for consent to search the car, Kilpela also
asked Sanchez if he could run the drug dog around the vehicle and, after the dog
alerted on the tire, Kilpela asked Sanchez if law enforcement could search the tire.
Sanchez knew that Kilpela would be looking for contraband when he consented to
the search. Accordingly, Sanchez knew the officers would search any nooks and
hidden compartments. Items hidden in the spare tire area are analogous to the
items found in the hidden compartment in Gutierrez-Mea'eros and under the loose
carpet in Mc Weeney.

Once Kilpela suspected that drugs were in the spare tire, Smith asked
Sanchez to expand the scope of his consent. Specifically, Smith told Sanchez he
believed there were drugs in the tire and that he wanted to take the tire to the tire
shop to have it taken of`f the rim, Sanchez consented to these specific actions. In

the video the following conversation occurs:

12

TFO Smith: I’m gonna open [the tire] up . . . you’re not under arrest right
now, but we are going to detain you and get this tire open. Do l
got your consent to drive the vehicle over [to the tire shop] and
if there’s nothin in there, there’s nothin in the tire, we will get
you on your way? Fair enough?

Sanchez: Yeah.
(Doc. 63 at 8:33:54-8:34:09). Based on this exchange, as well as Sanchez’s
original consent to search, the Court finds that law enforcement did not exceed
Sanchez’s express grant of consent to Search.

IV. Conclusion

For the reasons discussed above, Sanchez’s Motion to Suppress (Doc. 58) is

DENIED.

_>/4-_
DATEDrhiS 45 day Oprril 2019.

"sUsAN P. WATTERS
United States District Judge

13

